Citation Nr: 1712760	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  14-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a skin disorder to include malignant melanoma, squamous cell carcinoma, and basal cell carcinoma claimed as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1951 to February 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Seattle, Washington, Regional Office (RO) which denied service connection for post-operative basal cell carcinoma residuals claimed as the result of exposure to ionizing radiation. In February 2015, the Veteran submitted a Motion to Advance on the Docket. In February 2015, the Board granted the Veteran's motion. 

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In May 2015, the Board remanded the appeal for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the Veteran's claim for a skin disorder to obtain outstanding treatment records, afford the Veteran a VA examination, and confirm whether the Veteran was exposed to ionizing radiation while aboard the U.S.S. Mispillon.

The record reflects that the AOJ substantially complied with the Board's remand orders.  The AOJ obtained outstanding VA treatment records dated through August 2016, and afforded the Veteran a VA dermatological examination in October 2016. 

Additionally, an August 2016 Joint Services Records Research Center (JSSRC) response indicates that, following review of the ship's history submitted by the U.S.S. Mispillion (AO-105) from 1945 to 1966, there was no evidence that the ship was involved in Atomic testing.  The JSRRC reviewed the Defense Nuclear Agency Report for Operation IVY, which was a two-detonation atmospheric nuclear weapon test series conducted during October and November of 1952 at Enewetak Atoll in the Marshall Islands.  The report listed several US Navy ships involved.  However, the U.S.S. Mispillion did not appear as one of the test ships.

In a March 2017 Informal Hearing Presentation, the Veteran, through his representative, contended that he was potentially exposed to ionizing radiation on other ships he served on, to include:  1) the U.S.S. Gallant (MSO-489) between May 16, 1957 to March 23, 1959; and 2) the U.S.S. Passumpsic (AO-107) between May 16, 1959 to October 3, 1960. 

VA must obtain all available relevant governmental records which could potentially be helpful in resolving the Veteran's claim. See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, another Remand is necessary to confirm whether the Veteran was exposed to ionizing radiation while aboard the U.S.S. Gallant and/or Passumpsic during the asserted time frames.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or other appropriate entity, and request that a search of the deck logs of the U.S.S. Gallant (MSO-489) and the U.S.S. Passumpsic (AO-107) and other relevant records be conducted to determine whether either vessel participated in atomic testing during between May 1957 and October 1960.  The result of such a search should be reduced to writing and incorporated into the record. 

If the U.S.S. Gallant or U.S.S. Passumpsic is found to have participated in atomic testing between May 1957 and October 1960, appropriate action should be undertaken to determine the extent of the Veteran's radiation exposure while aboard either vessel and if the Veteran was exposed to ionizing radiation the claim must be forwarded to the Under Secretary of Benefits for further consideration pursuant to 38 C.F.R. § 3.311(b). 

2.  Then readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




